Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) made as of May 11,
2005 (“Effective Date”) by and between BioMarin Pharmaceutical Inc., a Delaware
corporation, with its principal executive offices located at 105 Digital Drive,
Novato, California 94949 (the “Company”) and Jean-Jacques Bienaimé (“Employee”),
residing at 2510 Skyfarm Drive, Hillsborough, CA 94010 is hereby amended and
restated, effective January 1, 2009, primarily to reflect the changes resulting
from Amendment No. 2 to this Agreement, dated May 10, 2006, and the requirements
of the final regulations under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

NOW, THEREFORE, for good and valuable consideration (the receipt and adequacy of
which are hereby acknowledged and agreed) the parties hereby covenant and agree
as follows:

1. Title; Duties. The Company hereby employs the Employee as Chief Executive
Officer to perform such duties consistent with his title and position as may be
determined and assigned to him by the Company’s board of directors (the
“Board”). The Employee shall also serve as a member of the Board, subject to
election by the stockholders of the Company to the extent required by applicable
law and the Company’s governing documents. The Employee shall be based in
Novato, California.

2. Time and Effort. The Employee agrees to devote substantially all of his
professional employment time and effort to the performance of his duties as
Chief Executive Officer and member of the Board for the Company and to perform
such other duties consistent with his title and position as are reasonably
assigned him from time to time by the Board.

3. Term. The Company agrees to employ the Employee in accordance with the terms
of this Agreement, and the Employee agrees to accept such employment, commencing
as of the Effective Date and continuing thereafter until terminated pursuant to
Section 8 hereof (the “term” of this Agreement). A review of the Employee’s
total compensation based on the Company’s assessment of the Employee’s
contributions to the Company’s performance will be conducted at least annually
following submission of the Company’s audited financial results to the Board,
although the Board shall not be under any obligation to make adjustments other
than pursuant to its discretion.

4. Compensation; Benefits.

(a) Base Salary. For all the services to be rendered by the Employee in any
capacity hereunder, including services as an officer, director, member of any
committee or any other duties assigned him by the Board, the Company agrees to
pay the Employee a base salary (“Base Salary”) of not less than six hundred
seventy-five thousand ($675,000) per annum. Base Salary shall be payable in
approximately equal installments in accordance with the Company’s customary
payroll practices. The foregoing annual compensation amount may be, from time to
time, increased by action of the Board or appropriate Committee of the Board.



--------------------------------------------------------------------------------

(b) Bonus.

(i) One-Time Bonus. On the Effective Date, the Company agrees to pay the
Employee a one-time sign-on bonus in the amount of $100,000.

(ii) Annual Bonus. The Employee shall be entitled to a bonus (a “Bonus”) for
each year of employment hereunder, payable in cash, within fifteen (15) days
following the completion of the audit of the Company’s financial statements for
such year and no later than March 15th following the end of the calendar year in
which the Employee first vests in the right to the bonus. The amount of each
Bonus shall be based on the Company’s and the Employee’s achievement (as
determined by the Board) of goals mutually agreed upon by the Employee and the
Board; provided, however, that the amount of each Bonus shall be within a range
of zero percent (0%) to one hundred percent (100%) of the Employee’s Base Salary
for the applicable year of employment. For purposes of the calculation of a
Bonus that may be payable to the Employee with respect to the calendar year
2005, the Base Salary shall include the bonus paid to the Employee as described
in Section 4(b)(i).

(c) Stock Options.

(i) Initial Options. On the Effective Date, the Company shall grant the Employee
an option to purchase three hundred twenty-five thousand (325,000) shares of the
Company’s common stock, $.001 per value per share (the “Common Stock”). During
the Employee’s employment, on the sixth month anniversary of the Effective Date,
the Company shall grant the Employee an option to purchase one hundred sixty-two
thousand five hundred shares of Common Stock. During the Employee’s employment,
on the twelfth month anniversary of the Effective Date, the Company shall grant
the Employee an option to purchase one hundred sixty-two thousand five hundred
shares of Common Stock.

(ii) Additional Options. During the Employee’s employment, on each annual
anniversary date of the Effective Date (starting with 2006) (each such date, an
“Annual Grant Date”), the Company shall grant to the Employee an option to
purchase one hundred twenty-five thousand (125,000) shares of the Company’s
Common Stock.

(iii) Option Terms. Each option described in this Section 4(c) shall have an
exercise price equal to the closing price per share of Common Stock as reported
by Nasdaq on the date of grant. Each such option shall be a non-qualified stock
option, shall vest in equal amounts on the first, second and third year
anniversary of the date of grant, shall remain exercisable for a period of ten
(10) years from the date of grant, and shall otherwise be subject to the terms
and conditions of any stock award plan and associated agreements by which the
Company makes stock option grants to its executive officers.



--------------------------------------------------------------------------------

(d) Benefits Plans. The Employee also shall participate fully in all insurance,
pension, retirement, deferred compensation, stock and stock option, stock
purchase or similar compensation and benefit plans and programs pursuant to the
terms of such plans or programs. The Company shall maintain for the Employee’s
benefit a fully-paid whole life insurance policy with a stated death benefit of
$500,000, subject to the Employee’s satisfaction of any physical examination
that the insurer may require as a qualification for coverage at standard rates
for the Employee’s age category.

(e) Vacation. The Employee shall be entitled to annual paid vacation time of
four (4) weeks, accruing ratably over the course of each year of employment, to
be taken at such time or times as the Employee may select, consistent with his
obligations hereunder. Vacation days not taken during an applicable fiscal year
may be carried over to the extent permitted under the Company’s vacation policy
to the following fiscal year pursuant such policy.

(f) Expenses. The Company shall reimburse the Employee for all reasonable and
customary travel, business and entertainment expenses incurred in connection
with the Employee’s performance of his services hereunder in accordance with the
policies and procedures established by the Company, including a quarterly review
of such expenses by the chair of the Audit Committee of the Board, and paid
promptly after the Employee makes a request therefore and no later than the end
of the calendar year following the calendar year in which the expenses were
incurred by the Employee.

(g) Withholding. The amounts payable pursuant to this Agreement shall be subject
to withholding for appropriate taxes, assessments or withholdings as required by
applicable law.

(h) Relocation Assistance and Temporary Housing Allowance. The Company shall
reimburse the Employee for costs and expenses incurred by the Employee in
relocating his residence to the Novato, California area, up to, in the
aggregate, $30,000. Such reimbursement shall be made promptly after the Employee
makes a request therefor, which shall be accompanied by receipts and other
supporting documentation and no later than the end of the calendar year
following the calendar year in which the Employee incurred the expenses. In
addition, the Company shall pay the Employee an amount equal to $2,000 per
month, for a period not to exceed six months, to cover the cost of temporary
housing used by the Employee prior to relocating his residence to the Novato,
California area.

(i) Prorated Amounts. The amounts payable pursuant to Sections 4(a) and
4(b)(ii), with respect to any partial calendar year shall be prorated by a
factor equal to the quotient, the numerator of which shall be the number of
calendar days in such calendar year for which the Employee is employed by the
Company hereunder and the denominator of which shall be 365.



--------------------------------------------------------------------------------

5. Other Plans. The Company and the Employee hereby agree that nothing contained
herein is intended to or shall be deemed to affect any of the Employee’s rights
as a participant under any retirement, stock option, stock purchase, pension,
insurance, profit-sharing or similar plans of the Company now or hereafter
declared to be in effect. The Company recognizes that the Employee is induced to
execute this Agreement and to accept compensation at the rate set forth herein
in part because he expects to be a participant under such plans as are, from
time to time, in effect for the Company’s executives and/or employees in
general.

6. Confidential Information and Inventions Agreement. The Employee agrees to
execute and be bound by the Non-Competition Agreement in the form attached
hereto as Exhibit A (the “Non-Competition Agreement”) and the Employee
Confidentiality and Inventions Agreement in the form attached hereto as Exhibit
B (the “Confidentiality Agreement”); and the Form of Confidentiality Agreement
attached hereto as Exhibit C; and whether employed by the Company or not, agrees
to execute Exhibit C at any time at the direction of the Board in order to avoid
disclosure of confidential information (as defined in the Confidentiality
Agreement) as this Exhibit is needed at a future date. The terms of each Exhibit
are hereby incorporated by reference and made a part hereof.

7. Termination for Cause; Resignation Without Good Reason.

(a) Termination for Cause. This Agreement may be terminated for Cause (as
defined below) by the Company before the expiration of the term provided for
herein if, during the term of this Agreement, the Employee (i) materially
violates the provisions of the Non-Competition Agreement or the Confidentiality
Agreement as executed; (ii) refuses to execute Exhibit C as subsequently
directed, {iii) is convicted of, or pleads nolo contendere to, any crime
involving misuse or misappropriation of money or other property of the Company
or any felony; (iv) exhibits repeated willful or wanton failure or refusal to
perform his duties in furtherance of the Company’s business interest or in
accordance with this Agreement, which failure or refusal is not remedied by the
Employee within thirty (30) days after notice from the Company; (v) commits an
intentional tort against the Company, which materially adversely affects the
business of the Company; (vi) commits any flagrant act of dishonesty or
disloyalty or any act involving gross moral turpitude, which materially
adversely affects the business of the Company; or (vii) exhibits immoderate use
of alcohol or drugs which, in the opinion of an independent physician selected
by the Company, impairs the Employee’s ability to perform his duties hereunder
(all of the foregoing clauses (i) through (vii) constituting reasons for
termination for “Cause”), provided that unsatisfactory business performance of
the Company, or mere inefficiency, or good faith errors in judgment or
discretion by the Employee shall not constitute grounds for termination for
Cause hereunder. In the event of a termination for Cause, the Company may by
written notice immediately terminate his employment and, in that event, the
Company shall be obligated only to pay the Employee the compensation due him up
to the date of termination, all accrued, vested or earned benefits under any
applicable benefit plan and any other compensation to which the Employee is
entitled under Section 4 up to and ending on the date of the Employee’s
termination.



--------------------------------------------------------------------------------

(b) Resignation Without Good Reason. The benefits and compensation set forth in
Section 7(a) are the only compensation and benefits that the Employee will
receive in the event that Employee resigns without Good Reason (as defined
below). If the Employee resigns without Good Reason prior to a Change in Control
(as defined below), the Employee agrees to give the Company at least four
(4) weeks’ prior notice and in exchange the Company agrees to pay the Employee
for all compensation Employee would be entitled to pursuant to Section 4 for
such four (4)-week period as if Employee had not resigned without Good Reason.
Any resignation of the Employee hereunder, whether for Good Reason or otherwise,
shall be deemed to include a resignation from all positions and in all
capacities with the Company and its subsidiaries, including, without limitation,
membership on the Board of the Company and all committees thereof and on the
boards of directors (and committees thereof) of subsidiaries of the Company, and
the Employee shall execute such documentation as requested by the Company with
respect thereto.

(c) Change in Control. For purposes of this Agreement, the term “Change in
Control” shall mean either (i) a merger, consolidation, share exchange, business
combination, issuance of securities, direct or indirect acquisition of
securities, tender offer, exchange offer or other similar transaction as a
result of which the persons that beneficially owned, directly or indirectly, the
shares of the Company’s voting stock immediately prior to such transaction cease
to beneficially own, directly or indirectly, shares of voting stock representing
more than fifty percent (50%) of the total voting power of all outstanding
classes of voting stock of the Company or the continuing or surviving
corporation if the Company is not the continuing or surviving corporation in
such transaction, or (ii) a sale of all or substantially all of the assets of
the Company.

8. Termination Without Cause; Resignation For Good Reason; Disability; Death.

(a) Termination Without Cause; Resignation For Good Reason. The Company may
terminate the Employee’s employment at any time for any reason or no reason,
upon written notice to the Employee. If (i) the Company terminates the
Employee’s employment without Cause at any time prior to the end of the term of
the Agreement, or (ii) the Employee provides the Company with written notice (a
“Notice of Termination”) of his resignation for Good Reason (as defined below)
at least four (4) weeks prior to the date of termination, then the Employee
shall receive the Termination Compensation (as defined below) during the
Severance Period (as defined below), provided that the Employee remains in full
compliance with the Non-Competition Agreement and the Confidentiality Agreement
during the Severance Period. Notwithstanding the foregoing, in the event the
Company terminates the Employee’s employment without Cause or the



--------------------------------------------------------------------------------

Employee’s employment ceases due to a resignation for Good Reason, in either
case following a Change in Control, in that instance only and in lieu of the
Termination Compensation, the Employee shall receive the Enhanced Termination
Compensation (as defined below) during the Enhanced Severance Period (as defined
below). Without limiting any right or remedy of the Company hereunder or under
the Non-Competition Agreement or the Confidentiality Agreement, from and after
the date of any breach by the Employee of any covenant set forth in the
Non-Competition Agreement or the Confidentiality Agreement, the Company shall
have no obligation to pay any Termination Compensation or Enhanced Termination
Compensation.

(b) Resignation for Good Reason. A resignation for any one or more of the
following events, without the written consent of Employee or his approval of
such event in his capacity as Chief Executive Officer, shall be referred to
herein as “Good Reason”:

(i) a substantial reduction in the Employee’s duties, status, or reporting
structure, in either case by reference to the position held by the Employee on
the Effective Date;

(ii) a relocation of the Employee’s assigned office more than thirty-five
(35) miles from its then-current location;

(iii) any decrease in the Employee’s Base Salary or a material decrease in his
Company benefits in the aggregate, other than as part of a reduction (not
exceeding twenty-five percent) that equitably applies to all of the Company’s
executive officers;

(iv) a material breach of this Agreement by the Company;

(c) provided, however, that an event that is or would constitute grounds for a
resignation for Good Reason unless (i) Employee first notifies the Company’s
Board of Directors in writing of the event(s) within ninety (90) days after the
initial occurrence of the event, (ii) the Company does not cure such event(s)
within thirty (30) days after its receipt of the Employee’s written notice, and
(iii) the Employee does not terminate his employment within thirty (30) days
after the expiration of the cure period. Termination Compensation. For purposes
of this Agreement, the term “Termination Compensation” shall mean: (i) cash
compensation in an amount equal to the annual Base Salary that Employee would
have collected over the Severance Period based on his then current annual Base
Salary as of the date of termination,,; (ii) if senior vice presidents of the
Company are paid bonuses under the Company’s bonus plan for the year of the
Employee’s termination and if the Employee has achieved (as determined by the
Board) the goals mutually agreed upon by the Company and the Employee with
respect to the Employee’s target bonus for the year of termination, a cash bonus
shall be paid to the Employee equal to 100 percent of the Employee’s annual Base
Salary as of the date of termination; (iii) continuation of all company-paid
medical, dental and



--------------------------------------------------------------------------------

vision benefits or reimbursement of the Employee’s out-of-pocket costs incurred
to acquire substantially equivalent benefits during the Severance Period;
(iv) reimbursement for customary executive outplacement services or transitional
counseling services actually incurred in an amount not to exceed $18,000; and
(v) automatic vesting of all options granted to the Employee as described in
Section 4(c) that have not vested as of the date of termination.

(d) Enhanced Termination Compensation. For purposes of this Agreement, the term
“Enhanced Termination Compensation” shall mean: (i) cash compensation in an
amount equal to the present value (determined using applicable federal interest
rates) of two hundred percent (200%) the annual Base Salary that Employee would
have collected over the Enhanced Severance Period based on his then current
annual Base Salary as of the date of termination; (iii) continuation of all
company-paid medical, vision and dental benefits or additional compensation
sufficient for the Employee to acquire substantially equivalent benefits for the
Enhanced Severance Period; (iv) a cash payment of $18,000 for customary
executive outplacement services or transitional counseling (plus an additional
cash payment for any taxes payable on the cash payment for services or
counseling); (v) the Employee’s fully-paid whole life insurance policy with a
stated death benefit of $500,000 (plus a cash payment in an amount sufficient to
defray all federal and state income and payroll tax on any imputed income from
this subsection (v) and the cash payment); (vi) a one-time cash payment in an
amount not to exceed $5,000 intended to cover the out-of-pocket expenses
incurred by the Employee annually for state and federal income tax return
preparation by an independent certified public accountant of the Employee’s
choice for the year of termination and two additional years (plus an additional
cash payment for any taxes payable on such cash payment for tax return
preparation); (viii) the Company’s annual contribution to the Employee’s 401k
Plan for the year in which the termination occurs, to the extent allowable under
the terms of the 401k Plan (regardless of when the termination occurs during
such year); and (ix) automatic vesting of all options granted to the Employee as
described in Section 4(c) that have not vested as of the date of termination. In
addition, in connection with a Change in Control, the Employee may be eligible
for a discretionary bonus as determined by and in the discretion of the Board
(or the compensation committee of the Board) of the Company or an officer of the
Company designated by the Board (or designated by the compensation committee of
the Board).

(e) Severance Period and Enhanced Severance Period. For purposes of this
Agreement, the term “Severance Period” shall mean the period commencing on the
date of termination of the Employee’s employment hereunder as described in the
second sentence of Section 8(a) and concluding on the eighteenth (18th) month
anniversary thereof or, in the event that as of the date of such termination the
Employee has been employed by the Company for more than three years, the
twenty-fourth (24th) month anniversary thereof. For purposes of this Agreement,
the term “Enhanced Severance Period” shall mean the period commencing on the
date of termination of the Employee’s employment hereunder as described in the
second sentence of Section 8(a) and concluding on the twenty-fourth (24th) month
anniversary thereof or, in the event that as of the date of such termination the
Employee has been employed by the Company for more than three years, the
thirtieth (30th) month anniversary thereof.



--------------------------------------------------------------------------------

(f) Employee’s Disability. The Company shall be entitled, by providing written
notice to the Employee, to terminate the Employee’s employment under this
Agreement if the Employee shall become permanently disabled such that he is
unable to carry out his duties hereunder for four (4) consecutive calendar
months or for a period aggregating one hundred twenty (120) days in any period
of twelve (12) consecutive calendar months. If the Employee is eligible to
receive benefits under the Company’s Long-Term Disability Plan, then the Company
will pay the Employee additional compensation so that the total received by the
Employee (after taking into consideration the amounts payable to the Employee
under the Long-Term Disability Plan) equals the Termination Compensation or the
Enhanced Termination Compensation, whichever is applicable, set forth in
Section 8(a). If the Employee is not eligible to receive benefits under such
Plan, then he will upon termination of his employment for permanent disability
be entitled to receive the full Termination Compensation or Enhanced Termination
Compensation, whichever is applicable. Any delay or forbearance by the Company
in exercising any such right to terminate this Agreement shall not constitute a
waiver thereof.

(g) Employee’s Death. The Employee’s employment will immediately terminate upon
the death of the Employee. The Employee’s surviving designated beneficiary, or,
if none, the Employee’s estate, shall be entitled to receive the compensation
due the Employee up to the date of the Employee’s death, all accrued, vested or
earned benefits under any applicable benefit plan and any other compensation to
which the Employee is entitled under this Agreement up to and ending on the date
of the Employee’s death. Should the Employee die during the time he is receiving
the severance payments set forth in Subsections 8(c)(i) or (ii) or Subsection
8(d)(i) above, these payments shall be paid to the Employee’s surviving
designated beneficiary, or, if none, to the Employee’s estate.

(h) Mechanics. All Termination Compensation described in Subsections 8(c)(1)
above, if any, and the Enhanced Termination Compensation described in
Subsections 8(d)(i), 8(d)(ii) and 8(d)(iv) through (vi) above, if any, shall be
payable in one lump-sum payment within thirty (30) days of the Employee’s
termination date. The Termination Compensation described in Subsection 8(c)(ii)
shall be paid at the same time bonuses are paid to senior vice president’s of
the Company for the year of the Employee’s termination but no later than
March 15 of the following calendar year. The reimbursements described in
Subsections 8(c)(iii) and 9(c)(iii) shall be paid promptly after the Employee
makes a request therefor, which shall be accompanied by receipts and other
supporting documentation, and no later than the end of the calendar year
following the calendar year in which the Employee incurred the expenses.
Notwithstanding the foregoing, if any amounts or benefits payable under this



--------------------------------------------------------------------------------

Agreement on account of Employee’s termination of employment constitute deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), no payments or benefits shall be paid or provided until
Employee incurs a separation from service within the meaning of Treas. Reg. §
1.409A-1(h) from the Company and any entity that would be considered a single
employer with the Company under Code Sections 414(b) or 414(c) (“Separation from
Service”). If, at the time of Employee’s Separation from Service, the Employee
is a “specified employee” (within the meaning of Code Section 409A and Treas.
Reg. §1.409A-3(i)(2)), the Company will not pay or provide any “Specified
Benefits” (as defined herein) during the six-month period (the “409A Suspension
Period”) beginning immediately after the Employee’s Separation from Service. For
purposes of this Agreement, “Specified Benefits” are any amounts or benefits
that would be subject to Code Section 409A penalties if the Company were to pay
them, pursuant to this Agreement, on account of the Employee’s Separation from
Service. This Agreement is intended to comply with (or be exempt from) Code
Section 409A, and the Company shall have complete discretion to interpret and
construe this Agreement and any associated documents in any manner that
establishes an exemption from (or otherwise conforms them to) the requirements
of Code Section 409A. If, for any reason including imprecision in drafting, the
Agreement does not accurately reflect its intended establishment of an exemption
from (or compliance with) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, the provision shall be considered
ambiguous and shall be interpreted by the Company in a fashion consistent
herewith, as determined in the sole and absolute discretion of the Company. The
Company reserves the right to unilaterally amend this Agreement without the
consent of the Employee in order to accurately reflect its correct
interpretation and operation, as well as to maintain an exemption from or
compliance with Code Section 409A. Nevertheless, and notwithstanding any other
provision of this Agreement, neither the Company nor any of its employees,
directors, or their agents shall have any obligation to mitigate, nor to hold
the Employee harmless from, any or all taxes (including any imposed under Code
Section 409A) arising under this Agreement. The Employee’s entitlement to such
payments as provided herein shall be in addition to any rights the Employee may
have to payments or participation to the date of termination under any
retirement, stock option, stock purchase, pension, insurance, profit-sharing, or
similar plans applicable to the Employee or employees in general, as defined in
the appropriate plan documents and in accordance with the appropriate plan
documents. In addition, if the Company provides notice that this Agreement is
terminated, the Company shall have no additional obligations hereunder, other
than to pay to the Employee (i) any unpaid amount of accrued Base Salary (as
defined in Section 4) to the date of termination; (ii) any unpaid amount of
accrued vacation pay in accordance with the Company policy to the date of
termination; (iii) a pro rata amount of any vested incentive compensation to the
date of termination that has been awarded to the Employee pursuant to the
Company policy prior to the date of termination; and (iv) other obligations
which may be owed to the Employee to the date of termination, or thereafter
pursuant to Subsection (c), (d), or (f) of this Section 8(h) or pursuant to
Section 9, under a specific provision of this Agreement.



--------------------------------------------------------------------------------

9. 280G Gross-Up. The acceleration or payment of the Termination Compensation or
the Enhanced Termination Compensation pursuant to Section 8 either alone or when
combined with other benefits or payments to be provided to the
Employee(collectively, the “Payments”) could, in certain circumstances, subject
the Employee to the excise tax provided under Section 4999 of the Code. If
Section 4999 of the Code applies to any Payment, the following provisions shall
apply:

(a) Anything in this Agreement to the contrary notwithstanding, in the event of
a 280G Change in Control, as defined below, the Company shall reasonably
determine whether at any time for any reason any payment or distribution or any
acceleration of vesting of any benefit or award (a “Payment”) by the Company or
any other person or entity to or for the benefit of the Employee would result in
a “parachute payment” (within the meaning of Section 280G(b)(2) of the Code)
whether paid or payable or distributed or distributable (or accelerated or
subject to acceleration) pursuant to the terms of this Agreement or otherwise in
connection with or arising out of the Employee’s employment with the Company
which would be subject to the excise tax imposed by Section 4999 of the Code or
any interest or penalties are incurred by the Employee with respect to such
excise tax (such excise tax, together with any such interest and penalties
thereon, are hereinafter collectively referred to as the “Excise Tax”).

Within thirty (30) days after each Payment, but in no event later than the end
of the Employee’s taxable year following the year in which the Employee remits
the related taxes, the Company shall pay and the Employee shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Employee of all taxes (including, without limitation, any
income or employment taxes and the Excise Tax) imposed upon the Gross-Up Payment
and any interest or penalties imposed with respect to such taxes, the Employee
retains an amount of the Gross-Up Payment equal to the sum of: (i) the Excise
Tax imposed upon the Payments; and (ii) the product of any individual income tax
deductions disallowed to the Employee because of the inclusion of the Gross-Up
Payment in the Employee’s adjusted gross income and the highest applicable
marginal rate of federal income taxation for the calendar year in which the
Gross-Up Payment is to be made. For purposes of determining the amount of the
Gross-Up Payment, the Employee shall be deemed: (x) to be subject to federal
income taxes at the highest marginal rate of federal income taxation for the
calendar year in which the Gross-Up Payment is to be made; (y) to be subject to
applicable state and local income taxes at the highest rate of taxation for the
calendar year in which the Gross-Up Payment is to be made, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes; and (z) to have otherwise allowable deductions for
federal income tax purposes at least equal to those which would be disallowed
because of the inclusion of the Gross-Up Payment in the Employee’s adjusted
gross income.



--------------------------------------------------------------------------------

(b) In the event of a dispute between the Company and the Employee as to whether
the provisions of Section 9(a) apply or how such provisions are to be applied,
such determination shall be made by a nationally recognized firm of independent
accountants (the “Accounting Firm”) or a law firm (the “Law Firm”), jointly
selected by the Company and the Employee, whose determination shall be
conclusive and binding on all parties for purposes of paying the Gross-Up
Payment. The fees and expenses of such accountants or counsel shall be borne by
the Company. If the Accounting Firm or Law Firm determines that the Excise Tax
that might be payable by the Employee is less than the amount of the Excise Tax
the Employee believes might be payable by the Employee, the Accounting Firm or
Law Firm shall furnish the Employee with a written opinion that the Employee
will not be required to report any Excise Tax on the Employee’s federal income
tax return in excess of the amount determined by the Accounting Firm or Law
Firm.

(c) Once a Gross-Up Payment has been received by the Employee, the Employee
shall not be obligated to return to the Company any portion of the Gross-Up
Payment so received in the event it is subsequently determined that the amount
of the Gross-Up Payment received was in excess of the amount the Company should
have paid.

(d) For the purposes of this Section 9, a “280G Change in Control” shall be
deemed to have occurred if: (i) there is a “change in the ownership” of the
Company, (ii) there is a “change in the effective control” of the Company, or
(iii) there is a “change in the ownership of a substantial portion of the
assets” of the Company, as defined in Q/A-27, Q/A-28, or Q/A-29, respectively,
of Treas. Reg. Section 1.280G-1.

10. Choice of Law; Venue. This Agreement shall be construed and performed in
accordance to the laws (but not the conflicts of laws) of the State of
California. Venue of any proceeding shall be exclusively in the County of Marin
in the foregoing state, and both parties consent and agree to such exclusive
venue.

11. Arbitration.

(a) The Employee and the Company understand that litigation is a costly and
time-consuming process and agree that they will exclusively resolve any disputes
between them by binding arbitration. The Employee and the Company understand
that this agreement to arbitrate covers all disputes that the Company may have
against the Employee, or that the Employee might have against the Company or its
related entities or employees, including those that relate to the Employee’s
employment or termination of employment (for example claims of unlawful
discrimination or harassment).



--------------------------------------------------------------------------------

(b) The arbitration will be conducted by an impartial arbitrator experienced in
employment law (selected from either the JAMS or the American Arbitration
Association (at the Employee’s election) panel of arbitrators) in accordance
with the applicable entity’s then current employment arbitration rules (except
as otherwise provided in this agreement or unless the parties agree to use the
then-current commercial arbitration rules). The Employee and the Company waive
the right to institute a court action, except for requests for injunctive relief
pending arbitration, and understand that they are giving up their right to a
jury trial. The parties shall be entitled to reasonable discovery. The
arbitrator’s award and opinion shall be in writing and in the form typically
rendered in labor and employment arbitrations.

(c) The Company will pay any filing fee and the fees and costs of the
arbitrator, unless the Employee initiates the claim, in which case the Employee
only will be required to contribute an amount equal to the filing fee for a
claim initiated in a court of general jurisdiction in the State of California.
The Employee and the Company each shall be responsible for their own attorneys’
fees and costs; provided, however, the arbitrator may award attorneys’ fees to
the prevailing party, if permitted by applicable law. This arbitration agreement
does not prohibit either the Employee or the Company from filing a claim with an
administrative agency (e.g., the EEOC), nor does it apply to claims for workers’
compensation or unemployment benefits, or claims for benefits under an employee
welfare or pension plan that specifies a different dispute resolution procedure.
The arbitration shall take place in Marin County, California unless the Employee
and the Company agree otherwise.

12. Notices. All notices provided for or permitted to be given pursuant to this
Agreement must be in writing. All notices shall be given to the other party by
personal delivery, overnight courier (with receipt signature), or facsimile
transmission (with “answerback” confirmation of transmission), to the Company or
the Employee at the address or telecopy number set forth on the signature page
hereto, or to such other address or telecopy number as the Company or the
Employee may notify the other in accordance with the provisions of this section,
or the last known permanent residence or telecopy number. Each such notice shall
be deemed effective upon the date of actual receipt in the case of personal
delivery, receipt signature in the case of overnight courier, or confirmation of
transmission in the case of facsimile.

13. Entire Agreement; Amendment. This Agreement contains the sole and entire
agreement of the parties and supersedes all prior agreements and understandings
between the Employee and the Company and cannot be modified or changed by any
oral or verbal promise or statement by whomsoever made; nor shall any written
modification of it be binding upon the Company until such written modification
shall have been approved in writing by the Board.

14. Waiver; Consent. In the event any term or condition contained in this
Agreement should be breached by any party and thereafter waived or consented to
by the other party, which waiver or consent must be effectuated by a written
instrument signed by the party against whom any waiver or consent is sought
(and, in the case of the Company, approved by the Board), such waiver or consent
shall be limited to the particular breach so waived or consented to and shall
not be deemed to waive or consent to any other breach occurring prior or
subsequent to the breach so waived or consented to.



--------------------------------------------------------------------------------

15. Severability. If any provisions of this Agreement or the application thereof
to any person or circumstances shall be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the extent permitted by law.

16. Survival. The provisions hereof, including without limitation those
incorporated herein pursuant to Section 6, which are to be performed or observed
after the termination of this Agreement, and the representations, covenants and
agreements of the parties contained herein with respect thereto shall survive
the termination of this Agreement and be effective according to their terms.

17. Successors. All of the terms and provisions of this Agreement shall be
binding upon and shall inure to the benefit of and be enforceable by and against
the parties to this Agreement and the respective heirs, executors, and
successors in interest; provided, however, that the duties of the Employee
hereunder are personal in nature and may not be delegated without a written
consent of the Company.

18. Confidentiality. This Agreement, including its existence and the terms
thereof, is considered confidential business information by the Company, and the
Employee agrees for the period of his employment hereunder and for twenty-four
(24) months thereafter not to disclose same to any other person or entity.

19. Assignment. This Agreement and the rights and benefits contained herein may
not be assigned by either party hereto, except by the Company in connection with
a merger, consolidation, share exchange, business combination or other
reorganization of the Company or a sale of all or substantially all of the
Company’s business or assets.

20. Certain Representations, Covenants and Acknowledgements.

(a) The Employee represents that he is not subject to any employment,
confidentiality, or other agreement or restriction that would prevent him from
fully satisfying his duties under this Agreement or that would be violated if he
did so.

(b) Without the Company’s prior written approval, the Employee agrees not to:
(i) disclose proprietary information belonging to a former employer or other
entity without its written permission; (ii) contact any former employer’s
customers or employees to solicit their business or employment on behalf of the
Company; or (iii) distribute announcements about or otherwise publicize his
employment with the Company.

(c) The Employee acknowledges that he is free to seek advice from independent
counsel with respect to this Agreement and the Employee has obtained such
advice, The Employee is not relying on any representation or advice from the
Company or any of its officers, directors, attorneys or other representatives
regarding this Agreement, its content or effect.



--------------------------------------------------------------------------------

21. Construction. The masculine pronoun, wherever used herein, shall be
construed to include the feminine and the neuter, where appropriate. The
singular form, wherever used herein, shall be construed to include the plural,
where appropriate.

22. Drafting. The parties represent and acknowledge that they both have
participated in the preparation and drafting of this Agreement and have each
given their approval to all of the language contained in this Agreement, and it
is expressly agreed and acknowledged that if either party later claims that
there is an ambiguity in the language of this Agreement, there shall be no
presumption that such ambiguity be construed for or against either party hereto.

23. Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first written above.

 

BIOMARIN PHARMACEUTICAL INC. By:   /s/ Pierre Lapalme Name:   Pierre Lapalme
Its:   Chairman of the Board of Directors Address:   105 Digital Drive   Novato,
California 94949 Facsimile:   (415) 382-7889 EMPLOYEE By:   /s/ Jean-Jacques
Bienaimé   Jean-Jacques Bienaimé Address:  

2510 Skyfarm Drive,

Hillsborough, CA 94010